Citation Nr: 1147187	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-06 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, including as due to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from September 1968 to September 1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claims of service connection for bilateral hearing loss and for hypertension, including as due to service-connected diabetes mellitus.

The Veteran and his service representative also have contended that his service-connected tinnitus is more disabling than currently evaluated.  A review of the claims file shows that the Veteran's service-connected tinnitus currently is evaluated as 10 percent disabling effective April 13, 2006.  The Board observes in this regard that, in Smith v. Nicholson, 451 F.3d. 1344   (Fed. Cir. 2006), the Federal Circuit upheld VA's interpretation of 38 C.F.R. § 4.25(b) and DC 6260 limiting a Veteran to a single disability rating for tinnitus.  The Veteran currently is receiving the maximum schedular rating available for tinnitus.  See 38 C.F.R. §4.87, DC 6260.  Thus, there is no legal basis upon which to award a disability rating in excess of 10 percent for the Veteran's service-connected tinnitus.

This case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for bilateral hearing loss and for hypertension can be properly decided.

With respect to the claim of service connection for bilateral hearing loss, the Veteran contends that he incurred bilateral hearing loss during active service.  He specifically contends that exposure to significant in-service acoustic trauma while in combat in Vietnam between May and August 1969 contributed to or caused him to experience bilateral hearing loss.  The Veteran's DD Form 214 shows that he was awarded the Vietnam Service Medal, Vietnam Cross of Gallantry, and Combat Action Ribbon.  His military occupational specialty (MOS) was rocket man.  He also has contended that he has experienced bilateral hearing loss continuously since his service separation.   

The Veteran was provided with VA examination for bilateral hearing loss in November 2006.  Unfortunately, although the VA examiner was asked to provide and provided a nexus opinion between the Veteran's bilateral hearing loss and active service, it appears that this opinion was based solely on the absence of hearing loss at the Veteran's entrance and separation physical examinations.  The VA examiner was not asked to provide and did not provide any explanation about the type of hearing loss experienced by the Veteran.  This examiner also was not asked to provide and did not provide any opinion as to whether the Veteran's current bilateral hearing loss is a type typically due to acoustic trauma, the aging process, infection, or some other cause.   The Board notes that the Veteran also has been diagnosed as having diabetes mellitus and service connection is in effect for this disability; unfortunately, however, the November 2006 VA examiner was not asked to provide and did not provide any opinion as to whether the Veteran's current bilateral hearing loss could be secondary to his service-connected diabetes mellitus or any medications he has or takes to treat this service-connected disability.  Accordingly, the Board finds that, on remand, an addendum to the November 2006 VA examination report must be obtained which addresses these issues.

The Board observes in this regard that, in Training Letter 10-02 (March 18, 2010), VBA advised all Regional Offices of general information about ear anatomy, the process of hearing, the classification of hearing loss, medical examinations and opinions related to hearing loss, adjudicating claims for hearing loss, and certain aspects of audiology examinations.  Although this Training Letter did not contain any changes in current regulations or policies for rating hearing loss, VBA noted that it was imperative that regional offices were aware of and followed the established guidelines when adjudicating these claims.  With respect to VA examinations for hearing loss, Training Letter 10-02 provided detailed guidelines to RO personnel on what should be requested from VA clinicians when scheduling examinations.  This training letter also provided guidance to VA clinicians on what information should be included in examination reports for hearing loss.  See VBA Training Letter 10-02, "Adjudicating Claims for Hearing Loss and/or Tinnitus" (March 18, 2010), at pp. 5-6.  This training letter further outlined what RO personnel should do when reviewing completed VA hearing loss examination reports for accuracy.  Id., at pp. 10.  Because Training Letter 10-02 was issued several years after the Veteran's most recent VA examination for hearing loss in November 2006, and because the November 2006 VA examiner is being asked to provide an addendum to this examination report (as discussed below), on remand, the RO/AMC should provide a copy of this VBA training letter to this examiner and ensure that any updated VA examination for hearing loss provided to the Veteran complies with the guidelines contained in this letter.  

With respect to the claim of service connection for hypertension, the Veteran specifically contends that he incurred hypertension during active service or, alternatively, his service-connected diabetes mellitus contributed to or caused his hypertension.

The Veteran was provided with VA examination for hypertension in November 2006.  Unfortunately, the VA examiner who conducted this examination was not asked to provide and did not provide an opinion concerning the contended causal relationship between the Veteran's hypertension and active service.  The VA examiner only provided the requested opinion concerning the contended causal relationship between the Veteran's service-connected diabetes mellitus and his hypertension.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the November 2006 VA examiner was not asked to provide and did not provide an opinion concerning the contended etiological relationship between the Veteran's hypertension and active service, the Board finds that the November 2006 VA examination is inadequate for VA compensation purposes with respect to this claim.  See also 38 C.F.R. § 4.2.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for VA examination which addresses the contended etiological relationships between his hypertension and active service, including as due to his service-connected diabetes mellitus.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board observes in this regard that, in statements on a December 2010 VA Form 21-4138, the Veteran reported that he recently had been seen at a VA outpatient clinic.  He attached copies of recent VA outpatient treatment records to this VA Form 21-4138.  A review of the claims file shows that the most recent VA outpatient treatment records associated with the claims file are dated only through September 2006.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for bilateral hearing loss and/or for hypertension since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the VA Medical Center in Tampa, Florida, and ask the VA examiner who conducted the Veteran's November 18, 2006, audiology examination to provide an addendum to this examination report.  The claims file and a copy of this remand must be provided to this VA examiner for review.  A copy of VBA Training Letter 10-02, "Adjudicating Claims for Hearing Loss and/or Tinnitus" (March 18, 2010) also should be provided to this VA examiner for review.  In her addendum, this VA examiner should identify the type of bilateral hearing loss (i.e., sensorineural, conductive, mixed, or central) experienced by the Veteran.  This examiner also should state whether the Veteran's bilateral hearing loss is a type of hearing loss typically due to acoustic trauma, the aging process, infection, or some other cause.  This examiner further should be asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current bilateral hearing loss was caused or aggravated (permanently worsened) by his service-connected diabetes mellitus or any medications he has or takes to treat this service-connected disability.  A complete rationale must be provided for any opinions expressed.

3.  If, and only if, the VA examiner who conducted the Veteran's November 18, 2006, audiology examination is not available, then schedule the Veteran for appropriate examination to determine the nature and etiology of his bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  A copy of VBA Training Letter 10-02, "Adjudicating Claims for Hearing Loss and/or Tinnitus" (March 18, 2010) also should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether the Veteran experiences any current bilateral hearing loss and, if so, whether such disability is at least as likely as not (i.e., a 50 percent or greater probability) related to active service or any incident of service.  The examiner should identify the type of bilateral hearing loss (i.e., sensorineural, conductive, mixed, or central) experienced by the Veteran.  The examiner also should state whether the Veteran's bilateral hearing loss is a type of hearing loss typically due to acoustic trauma, the aging process, infection, or some other cause.  The examiner further should be asked whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current bilateral hearing loss, if diagnosed, was caused or aggravated (permanently worsened) by the Veteran's service-connected diabetes mellitus or any medications he has or takes to treat this service-connected disability.  This VA examiner finally should provide detailed information regarding the impact of the Veteran's bilateral hearing loss, if diagnosed, on his daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his hypertension.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, was caused or aggravated (permanently worsened) by the Veteran's service-connected diabetes mellitus or any medications he has or takes to treat this service-connected disability.  A complete rationale must be provided for any opinions expressed.

5.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


